            Case 2:21-mc-00130-TLN-CKD Document 4 Filed 08/11/21 Page 1 of 2



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      2:21-MC-00130-TLN-CKD
12                 Plaintiff,
                                                    STIPULATION AND ORDER EXTENDING TIME
13          v.                                      FOR FILING A COMPLAINT FOR FORFEITURE
                                                    AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $147,140.00 IN                   ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimants Juan
18 Martin Del Toro, Juana Del Toro, and Sophia Del Toro (“claimants”), by and through their respective

19 counsel, as follows:

20          1.     On or about February 11, 2021, claimants filed claims in the administrative forfeiture
21 proceeding with the Federal Bureau of Investigation with respect to the Approximately $147,140.00 in

22 U.S. Currency, (hereafter “defendant currency”), which was seized on or about November 17, 2020.

23          2.     The Federal Bureau of Investigation has sent the written notice of intent to forfeit required
24 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

25 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants

26 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                        1
                                                                               Stipulation and Order to Extend Time
            Case 2:21-mc-00130-TLN-CKD Document 4 Filed 08/11/21 Page 2 of 2



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline was May 12, 2021.

 4          4.      By Stipulation and Order filed May 11, 2021, the parties stipulated to extend to August

 5 10, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 9 to October 8, 2021, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          6.      Accordingly, the parties agree that the deadline by which the United States shall be

13 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

14 alleging that the defendant currency is subject to forfeiture shall be extended to October 8, 2021.

15 Dated: 8/9/2021                                        PHILLIP A. TALBERT
                                                          Acting United States Attorney
16
                                                   By:    /s/ Kevin C. Khasigian
17                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
18

19

20 Dated: 8/6/2021                                        /s/ Candice Fields
                                                          CANDICE FIELDS
21                                                        Attorney for potential claimants
                                                          Juan Martin Del Toro, Juana Del Toro, and
22                                                        Sophia Del Toro
23                                                        (Signature authorized by email)
24

25          IT IS SO ORDERED.

26 Dated: August 10, 2021
                                                                 Troy L. Nunley
27                                                               United States District Judge
28
                                                          2
                                                                                Stipulation and Order to Extend Time
